Aristotle/Saul Global Opportunities Fund (the “Fund”) A series of Investment Managers Series Trust Supplement dated October 10, 2014 to the Summary Prospectus dated May 1, 2014 and to the Prospectus dated May 1, 2014 Effective October 15, 2014, the following replaces the information under “Purchase and Sale of Fund Shares” in the Fund’s Summary Prospectus and Prospectus and under “YOUR ACCOUNT WITH THE FUND - Buying Fund Shares” in the Fund’s Prospectus: Minimum Investments To Open Your Account To Add to Your Account Direct Regular Accounts Direct Retirement Accounts Automatic Investment Plan Gift Accounts For Minors Effective immediately, all references in the Fund’s Summary Prospectus and Prospectus to the $25,000 minimum initial investment requirement and $5,000 subsequent investment requirement with respect to the Class I Shares are replaced with references to a $2,500 minimum initial investment requirement and $100 subsequent investment requirement. Please file this Supplement with your records.
